ORDER
The Disciplinary Review Board having filed with the Court its recommendation that F. WILLIAM LA VIGNE of ANDOVER, who was admitted to the bar of this State in 1970, and who thereafter was suspended from the practice of law for a period of three years effective December 9, 1996, by Order of this Court dated November 15, 1996, be restored to the practice of law, and good cause appearing;
It is ORDERED that F. WILLIAM LA VIGNE be restored to the practice of law, effective immediately; and it is further
ORDERED that all checks drawn on respondent’s attorney business and trust accounts be co-signed by a co-signatory approved by the Office of Attorney Ethics, for a period of two years, and until the further Order of the Court.